Citation Nr: 1704293	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-26 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold injury to the eyes (claimed as frozen eyes). 

3.  Entitlement to service connection for residuals of cold injury to the face (claimed as frozen face).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and C.D.


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1951 to August 1955 and in the United States Army from January 1958 to February 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.

The Board has recharacterized the claim to consider all psychiatric disorders, to include PTSD, to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6  (2009).

The Board notes that in a November 2010 rating decision, the RO denied service connection for frozen eyes and frozen face.  In June 2011, prior to the expiration of the appeal period, the Veteran again claimed service connection for frostbite to the eyes and face.  In an April 2012 rating decision, the RO confirmed and continued the denial of frozen eyes and frozen face.  Although the August 2013 Statement of the Case (SOC) indicated that the claims of frozen eyes and frozen face stemmed only from the April 2012 rating decision, the Board notes that the Veteran submitted his statement within one year of the November 2010 rating decision as noted above.  38 C.F.R. § 3.156 (b) provides that new and material evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252  (2010).  As such, the November 2010 rating decision did not become final.  Accordingly, the claims on appeal with respect to residuals of cold injury to the eyes and residuals of cold injury to the face stem from the November 2010 rating decision.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68  (Fed. Cir. 2011).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account those electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of cold injury to the eyes and residuals of cold injury to the face are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has PTSD and major depression that is related to an in-service stressor.





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for PTSD and major depression is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein with regard to the grant of service connection for PTSD and major depression, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  The evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004).  Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128   (1997). 

The Veteran contends that he developed PTSD as a result of his traumatic experiences in Korea which included driving a truck containing bombs and ammunition as planes flew overhead dropping bombs.  In addition, the Veteran claims that he lost consciousness after a Korean headbutted him; the Korean was subsequently shot by another airman.  See December 2011 21-0781 Statement in Support of Claim for Service Connection for PTSD; Veteran's December 2011 statement; Board Hearing Transcript at 6-14.   

Although the Veteran's service treatment records and military personnel records are unavailable, the Board finds that the Veteran's written statements and testimony are consistent with the circumstances of his service.  The Veteran's Report of Separation shows service in Korea during the Korean War and a military occupational specialty of vehicle operator.  Moreover, although the March 2012 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, the examiner nevertheless concluded that the Veteran's reported in-service stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  Pursuant to 38 C.F.R. § 3.304 (f)(3), the Veteran's lay testimony alone is sufficient to confirm the in-service stressors unless (1) there is clear and convincing evidence to the contrary or (2) the claimed stressor is inconsistent with the places, types and circumstances of the Veteran's service.  The Board finds that there is no clear and convincing evidence to contradict the Veteran's statements, and that they are consistent with the places, types, and circumstances of his service.  Thus, the Board finds that there is credible evidence that the Veteran's claimed stressors occurred.

During the appeal period, the Veteran has been diagnosed with multiple psychiatric disorders including PTSD, cognitive disorder, anxiety disorder, and depressive disorder.  In a February 2012 VA treatment note, a VA staff physician noted a history of depression, possible PTSD.  The examiner referenced the Veteran's symptoms of nightmares of the Korean War and his hypervigilance.  A March 2012 psychiatry consult showed diagnoses of PTSD, depressive disorder, and cognitive disorder.  The Veteran's PTSD symptoms were noted to include flashbacks, nightmares, hypervigilance, and exaggerated startle response.

In March 2012, the Veteran was afforded a VA examination in connection with his claim.  The examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  Rather, the examiner diagnosed the Veteran as having a cognitive disorder and anxiety disorder.  In so finding, the examiner stated that the Veteran's short-term memory impairment was likely due to strokes.  In addition, the examiner attributed the Veteran's anxiety disorder to an increase in medical problems, his childhood, his post-service occupation as a police officer, and 25 years of drinking and changing jobs.  

With respect to PTSD, the VA examiner indicated that the Veteran had never filed a claim for PTSD and never claimed symptoms of PTSD until recently.  Moreover, she cited a negative PTSD screen in 2008 and one visit with a psychiatrist.  Lastly, the examiner stated that the Veteran's claimed in-service stressors appeared to be insufficient to have caused 25 years of heavy drinking and poor job performance.  

However, the Board finds that the examiner failed to adequately address the Veteran's competent statements in addition to the competent buddy statements regarding his symptoms since service and instead relied heavily on the absence of contemporaneous medical records in providing a rationale.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40  (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1  (Fed. Cir. 2006) (noting that the VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In fact, the Veteran has since testified that he has experienced symptoms such as nightmares related to events in Korea following his separation from service.  See Board Hearing Transcript at 16. 

Subsequently, a May 2012 private psychological assessment was conducted by clinical psychologist S.J., PhD (initials used to protect privacy).  The report showed that the Veteran was assessed as having PTSD and major depression related to his in-service stressors.  The examiner discussed the Veteran's aforementioned military stressors and his symptoms, which included intrusive thoughts and nightmares noted to have continued since service.   The Veteran also reported flashbacks, hypervigilance, exaggerated startle response, and panic attacks.   In summary, the examiner stated that the Veteran's PTSD and major depression began in Korea and that the disorders have affected every aspect of his life.  She also stated that the Veteran has led a troubled life since his return from the Korean War which he managed by drinking and working all the time. 

In June 2014, Dr. S.J. reaffirmed her statement that the Veteran was diagnosed as having PTSD and major depression based on an additional interview with the Veteran.  However, she added that the Veteran was also assessed as having Axis III dementia. 

In April 2016, another psychologist, K.E., Ph.D., assessed the Veteran as having severe and chronic PTSD and recurrent major depression.  Dr. K.E. addressed the Veteran's in-service traumas and stated that due to such experiences, the Veteran had nightmares, flashbacks, and intrusive thoughts and was fearful, hypervigilant, and easily startled.  

The Board notes that a medical opinion formed on the basis of the Veteran's reported history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Coburn v. Nicholson, 19 Vet. App. 427  (2006).  As discussed above, the Board has found that the Veteran's statements regarding his in-service stressors to be competent and credible.  In addition, the diagnoses of PTSD and major depression due to the Veteran's military stressors by private psychologists are entitled to significant probative weight as the conclusions are predicated on an accurate characterization of the evidence of record.  Also, in providing their assessments, the private psychologists considered the Veteran's reported in-service stressors as noted above, as well as his post-service complaints.  Although the private psychologists did not have access to the Veteran's claims file, the United States Court of Appeals for Veterans Claims has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  Hence, as two private psychologists have made similar and positive findings in contrast to the VA examiner as to whether the Veteran has PTSD due to his in-service stressors, the evidence is approximately evenly balanced on this point.  Cohen v. Brown, 10 Vet. App. 128, 139, 140   (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (b) (West 2014).  Here, the Board finds that the lay statements, along with the findings and opinions provided by the private psychologists, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD and major depression are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55  (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

Entitlement to service connection for PTSD and major depression is granted.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims.

The Veteran contends that he sustained cold injuries to his eyes and his face during his military service in Korea.  The Board notes that the Veteran has not been afforded a VA examination in connection with these claims.  

The Veteran submitted several lay and buddy statements regarding suffering from residuals of "frozen eyes" as a result of cold weather exposure in Korea.  He has reported that his current symptoms include blurry vision and increased sensitivity to light.  See Veteran's December 2010 claim.  In addition, the Veteran testified that due to the extreme cold weather, he went blind for three days in 1953.  He stated that he was treated at a field hospital following the incident.   See Board Hearing Transcript at 25-27.  

As to cold injury residuals to the face, the Veteran testified that he experiences symptoms such as tingling in his lips and from the left side of his face from his temple to the jaw.  See Board Hearing Transcript at 35-37.  Moreover, the Veteran stated that he uses a medicated cream on his face to treat the residuals of cold injury to the face prescribe by the VA Medical Center.  See Board Hearing Transcript at 29-31.  A review of VA treatment records shows a diagnosis of "other specified disorders of the skin"; however, it is unclear if the diagnosis is related to residuals of cold injury.  Based on the foregoing, a remand is necessary to obtain a VA examination to ascertain whether any residuals of cold injury to the eyes and face are present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006).

The Board acknowledges that the Veteran's service treatment records are unavailable.  The AOJ attempted to obtain such records, but September 2010 and  November 2010 responses indicated that they were presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  In November 2011, the AOJ made a formal finding of the unavailability of the Veteran's complete service treatment records documenting all efforts undertaken, and the Veteran was notified of these efforts in December 2011.  Accordingly, the Board concludes that any further attempts to obtain the Veteran's service treatment records would be futile in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for residuals of cold injury to the eyes and face.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file, including all records of relevant prescriptions.

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination by an appropriate VA examiner to determine the nature and etiology of any residuals of a cold injury to the eyes that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and the Veteran's lay and buddy statements associated with the record. 

The Veteran's service treatment records and military personnel records are unavailable for review.  However, the Veteran does have verified service in Korea during the Korean War and has alleged that in 1953, he suffered frostbite affecting his eyes and his face. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(a)  The examiner should identify all symptoms related to the Veteran's eyes and state whether the symptom is consistent with a history of a previous cold injury or frostbite.  In so doing, the examiner should also explain why each symptom is or is not consistent with a prior cold injury and what symptoms are generally expected to be seen as a result of a prior cold injury. 

(b)  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residuals of a cold injury to the eyes that is casually or etiologically related to his military service, to specifically include his claim that he sustained a cold injury to his eyes during service. 

In rendering the opinion, the examiner should consider the private treatment records dated from April 1996 to October 2006 from Dr. R.W.(M.D.) and Dr. L.R.(O.D.) in particular the June 2002 and July 2002 treatment reports noting photophobia in both eyes by history and no evidence of damage from freezing.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination by an appropriate VA examiner to determine the nature and etiology of any residuals of a cold injury to the face that may be present. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and the Veteran's lay and buddy statements associated with the record. 

The Veteran's service treatment records and military personnel records are unavailable for review.  However, the Veteran does have verified service in Korea during the Korean War and has alleged that in 1953, he suffered frostbite affecting his eyes and his face. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(a)  The examiner should identify all symptoms related to the Veteran's face and state whether the symptom is consistent with a history of a previous cold injury or frostbite.  In so doing, the examiner should also explain why each symptom is or is not consistent with a prior cold injury and what symptoms are generally expected to be seen as a result of a prior cold injury. 

(b)  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residuals of a cold injury to his face that is casually or etiologically related to his military service, to specifically include his claim that he sustained a cold injury to the left side of his face and his lips during service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


